DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 05 May 2021. Claims 1-20 are pending. 
Priority
The claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior art of record in the parent applications has been reviewed. 
Information Disclosure Statement
The IDSes received on 05 May 2021 have been considered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (specifically, an abstract idea) without significantly more. The claims are directed to a method and recite steps of flying a UAV and raising and lowering a sensor pod attached to the UAV. The claims are considered to be directed to a method of managing human behavior, because under a broadest reasonable interpretation the steps could be performed by a human using only mental processes. This judicial exception is not integrated into a practical application because the steps are recited at a high level of generality that does not meaningfully limit the claims, nor do the claims recite additional elements that would be sufficient to amount to significantly more than the judicial exception.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process... may obtain a patent therefor..." (Emphasis added.) Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 10,093,414. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,567,077 B2 (Mullan et al., hereinafter "Mullan"). 

As to claim 1, Mullan discloses a method for inspecting at least the interior length of a confined space comprising: 
	flying an unmanned aerial vehicle, wherein the unmanned aerial vehicle comprises a sensor pod (col 3 ln 29-31 - "After launching the mission, the UV may follow the movement plan autonomously, or with varying degrees of remote operator guidance"). 

As to claim 2, Mullan discloses the method according to claim 1, and further discloses the method further comprising: 
	autonomously flying the unmanned air vehicle (col 3 ln 29-31). 

As to claim 10, Mullan discloses the method according to claim 1, and further discloses the method further comprising: 
	raising and lowering the sensor pod attached to the unmanned aerial vehicle in and out of the confined space by way of flying the unmanned aerial vehicle into, within, and out of the confined space (col 3 ln 58 - "chimney inspection"). 

As to claim 11, Mullan discloses the method according to claim 1, and further discloses wherein the confined space is the flue of a chimney (col 3 ln 58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mullan in view of US 9,346,547 B2 (Patrick et al., hereinafter "Patrick"). 

As to claim 3, Mullan discloses the method according to claim 1. 
	Patrick teaches the limitations not expressly further disclosed by Mullan, namely: 
	further comprising lowering the sensor pod tethered to the unmanned aerial vehicle into a confined space from above (col 12 ln 2-4 - "image data from a camera [...] on the payload itself could be analyzed to determine when the payload has reached the ground", col 28 ln 38-41 - "Method 1000 may be implemented in conjunction with an example method, such as method 300, to fly to a target location and lower a payload to the ground while hovering over the target location"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Mullan and Patrick because each reference relates to systems for guiding a UAV to perform a mission. The combination would yield predictable results according to the teachings of Patrick by providing the UAV with the ability to perform a specific mission of delivering a payload to a target location while hovering over the target location. 

As to claim 4, the combination of Mullan and Patrick teaches the method according to claim 3. 
	Patrick further teaches the method further comprising: 
	gathering data with an electronic sensor integrated with the sensor pod while inside the confined space (col 12 ln 2-4).

As to claim 5, the combination of Mullan and Patrick teaches the method according to claim 3. 
	Patrick further teaches the method further comprising: 
	lighting an inside of the confined space with lights integrated with the sensor pod (col 12 ln 2-4; although Patrick does not expressly mention a light, use of a light in association with a camera to illuminate dark areas was conventional as of the effective filing date and would have been obvious to one of ordinary skill in the art).

As to claim 6, the combination of Mullan and Patrick teaches the method according to claim 3. 
	Patrick further teaches the method further comprising: 
	measuring an altitude of the sensor pod using an electronic sensor integrated with the sensor pod (col 11 ln 55-56 - "data from a proximity sensor may be used to determine payload 108 has reached the ground", col 12 ln 2-4).

As to claim 7, the combination of Mullan and Patrick teaches the method according to claim 3. 
	Patrick further teaches the method further comprising: 
	measuring a heading of the sensor pod using an electronic sensor operatively coupled with the sensor pod (col 7 ln 41-43 - "the UAV 100 may be configured to communicate with payload 108 in order to send data to and/or receive data from sensors and/or systems on the payload 108", col 21 ln 48-50 - "IMU 902 may include both an accelerometer and a gyroscope, which may be used together to determine the orientation of the UAV 900").

As to claim 8, the combination of Mullan and Patrick teaches the method according to claim 3. 
	Patrick further teaches the method further comprising: 
	raising and lowering the sensor pod suspended by the unmanned aerial vehicle in and out of the confined space of the chimney by way of an electromechanical hoist (col 4 ln 43-46 - "the line-deployment mechanism may include or take the form of a winch that is configured to deploy a line with a payload attached").

As to claim 9, the combination of Mullan and Patrick teaches the method according to claim 3. 
	Patrick further teaches the method further comprising: 
	broadcasting confined space data collected from the sensor pod (col 7 ln 41-43, col 7 ln 53-56 - "the payload 108 and the housing of UAV 100 may both have wireless communication interfaces for wireless communications between the payload and the UAV housing").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669